Exhibit 10.17

 

Amended and Restated Assignment Agreement

 

THIS AMENDED AND RESTATED ASSIGNMENT AGREEMENT (“Assignment”), dated as of
October 1, 2012, is made and entered into by and among M3 Ohio Gathering LLC, a
Delaware limited liability company (“M3 Assignor”), Utica Gas Services, L.L.C.,
an Oklahoma limited liability company (“UGS Assignor”) on one hand (together the
“Assignors”) and CGAS Properties, L.P., a Delaware limited partnership (“CGAS
Assignee”) and Utica East Ohio Midstream L.L.C., a Delaware limited liability
company (“Company Assignee”), on the other hand (together, the “Assignees”), and
for purposes of Section 4 below only, Evervest Energy Institutional Fund IX,
L.P., Evervest Energy Institutional Fund IX-WI, L.P., Evervest Energy
Institutional Fund XI-A, L.P., Evervest Energy Institutional Fund XI-WI, L.P.
and Belden and Blake Corporation (collectively, the “EV Consent Parties”).
Assignors and Assignees may be referred to individually as a “Party” or
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Assignors and CGAS Assignee are parties (“Members”) to that certain
LLC Agreement of Utica East Ohio Midstream LLC dated as of March 9, 2012 (“LLC
Agreement”);

 

WHEREAS, the Assignors desire to convey to CGAS Assignee and CGAS Assignee
desires to assume from Assignors, the Membership Interests owned by M3 Assignor
representing a 3.3% Sharing Ratio (as that term is defined in the LLC Agreement
of the Company) in the Company and the Membership Interests owned by UGS
Assignor representing a 9.7% Sharing Ratio in the Company (“Assigned Membership
Interests”);

 

WHEREAS, the M3 Assignor is party to a gas gathering, processing, fractionation,
and storage agreement with certain Affiliates of the CGAS Assignee (“Gas
Contract”), and it desires to assign all of the Gas Contract (which includes all
rights, titles, and interests in the Gas Contract and all equipment, facilities
and contracts ancillary thereto) to the Company Assignee and Company Assignee
desires to assume the same from the M3 Assignor;

 

WHEREAS, the M3 Assignor is party to a gas gathering services agreement with The
East Ohio Gas Company d/b/a Dominion East Ohio, dated effective as of October 1,
2012 (“Gathering Contract”), and it desires to assign all of the Gathering
Contract (which includes all rights, titles, and interests in the Gathering
Contract and all equipment, facilities and contracts ancillary thereto) to the
Company Assignee and Company Assignee desires to assume the same from the M3
Assignor;

 

WHEREAS, the Parties previously entered into an assignment agreement to govern
the assignment of the Gas Contract and the Assigned Membership Interests as of
October 1, 2012 (the “Prior Assignment”);

 

WHEREAS, the Parties desire that the Prior Agreement be amended and restated in
its entirety and replaced by the terms of this Assignment; and

 

 

 





 

WHEREAS, each of, the EV Consent Parties has executed this assignment below to
evidence its consent to the assignment of the Gas Contract, pursuant to Section
13.1 of the General Terms and Conditions thereof.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.   Definitions. Capitalized terms used in this Assignment Agreement and not
otherwise defined in the text of this Assignment shall have the meanings
attributed to them in the LLC Agreement.

 

2.   Condition Precedent. Each of the assignment of the Assigned Membership
Interests, the assignment the Gas Contract and the assignment of the Gathering
Contract shall be effective and enforceable among the Parties, their successors
and assigns, only upon the occurrence of any one or any combination of Access
Midstream Partners, L.P.(or its affiliate), or Global Infrastructure Management,
LLC (on behalf of one or more of its managed funds or related entities), or
Chesapeake Energy Corporation (or its affiliate) entering into a transaction, on
or before March 1, 2013, and the closing of such transaction to purchase in
whole or in part the midstream gathering system(s) and associated infrastructure
assets of Chesapeake Midstream Operating, L.L.C. or Chesapeake Midstream
Development, L.L.C. or Utica Gas Services, L.L.C. whether by equity interest
purchase, asset purchase, merger, consolidation, or otherwise (“Condition
Precedent”).

 

3.   Assignment of Assigned Membership Interests. The Assignors transfer,
assign, convey and deliver to the CGAS Assignee all of such Assignors’ rights,
title, and interests in and to the Assigned Membership Interests by this
instrument, and without the requirement of any further action of the Parties,
simultaneously with, and upon the occurrence of the Condition Precedent. The
percentage share of the Assigned Membership Interests to be assigned, conveyed,
and delivered by Assignors to CGAS Assignee, and the resulting Sharing Ratios of
the Members, are set forth on Schedule I to this Assignment.

 

4.   Assignment of the Gas Contract. The M3 Assignor transfers, assigns,
conveys, and delivers to the Company Assignee all of the Gas Contract (which
includes all rights, titles, and interests in and to the Gas Contract and all
equipment, facilities or contracts ancillary thereto) by this instrument, and
without the requirement of any further action of the Parties, simultaneously
with, and upon the occurrence of the Condition Precedent. The Company Assignee
accepts the transfer, assignment, conveyance and delivery of the M3 Assignor’s
interest in the Gas Contract and all of the right, title and interest of the M3
Assignor in and to the Gas Contract and all equipment, facilities or contracts
ancillary thereto and assumes all of the obligations of the M3 Assignor under
the same, by this instrument, and without the requirement of any further action
of the Parties, simultaneous with, and upon the occurrence of the Condition
Precedent. The EV Consent Parties hereby consent to the transfer, assignment,
conveyance and delivery of the M3 Assignor’s interest in the Gas Contract and
all of the right, title and interest of the M3 Assignor in and to the Gas
Contract and all equipment, facilities or contracts ancillary thereto to Company
Assignee by this instrument, and without the requirement of any further action
of the Parties, simultaneous with, and upon the occurrence of the Condition
Precedent.

 

 

 

 

5.    Assignment of the Gathering Contract. The M3 Assignor transfers, assigns,
conveys, and delivers to the Company Assignee all of the Gathering Contract
(which includes all rights, titles, and interests in and to the Gathering
Contract and all equipment, facilities or contracts ancillary thereto) by this
instrument, and without the requirement of any further action of the Parties,
simultaneously with, and upon the occurrence of the Condition Precedent. The
Company Assignee accepts the transfer, assignment, conveyance and delivery of
the M3 Assignor’s interest in the Gathering Contract and all of the right, title
and interest of the M3 Assignor in and to the Gathering Contract and all
equipment, facilities or contracts ancillary thereto and assumes all of the
obligations of the M3 Assignor under the same, by this instrument, and without
the requirement of any further action of the Parties, simultaneous with, and
upon the occurrence of the Condition Precedent.

 

6.    Title. Each of the Assignors hereby represents and warrants to CGAS
Assignee that it owns, and will own upon the occurrence of the Condition
Precedent, good and valid title to the Assigned Membership Interests assigned by
it hereunder, free and clear of all liens, claims and encumbrances of any kind.
The M3 Assignor hereby represents and warrants to Company Assignee that it owns,
and will own upon the occurrence of the Condition Precedent, all of and good and
valid title to the interests of (a) “Processor” under the Gas Contract and (b)
“Customer” under the Gathering Contract, in each case, free and clear of all
liens, claims and encumbrances of any kind.

 

7.    Successors and Assigns. This Assignment is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
assigns; provided, however, that no Member shall assign this Assignment except
in conjunction with an assignment of all of its Membership Interests and Company
shall not assign this Assignment except in conjunction with an assignment of all
or substantially all of its assets.

 

8.    No Third Party Beneficiaries. Except as may be specifically set forth in
this Assignment, nothing in this Assignment, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Assignment
on any persons other than the Parties and their respective permitted successors
and assigns, nor is anything in this Assignment intended to relieve or discharge
the obligation or liability of any third persons to any Party, nor give any
third persons any right of subrogation or action against any Party.

 

9.    Governing Law. This Assignment and the transactions contemplated hereby
will be governed by and interpreted in accordance with the laws of the State of
Texas, without regard to principles of conflicts of laws.

 

 

 

 

10.   Further Assurances. The Parties agree to execute all instruments and to
take all actions that are reasonably necessary to effect, or more fully
document, the transactions contemplated hereby.

 

11.   Counterparts. This Assignment may be signed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

12.   Effective Date. This Assignment shall be effective on the date of the
occurrence of the Condition Precedent (“Effective Date”).

 

13.   Supersession. This Assignment amend, restates, replaces and supersedes in
its entirety the Prior Assignment, which shall no longer be of any force or
effect.

 

Remainder of Page Intentionally Left Blank. 

Signature Page Follows.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first written above, to be effective as of the Effective Date.

 

  ASSIGNORS:       M3 Ohio Gathering LLC, a Delaware limited liability company  
    By: /s/FRANK D. TSURU   Name: Frank D. Tsuru   Title: Manager         Utica
Gas Services L.L.C., an Oklahoma limited liability company       By: /s/J. MIKE
STICE   Name: J. Mike Stice   Title: President         ASSIGNEES:       CGAS
PROPERTIES, L.P. a Delaware limited partnership         By: EVCG GP, LLC, its
general partner       By: /s/MARK A. HOUSER   Name: Mark A. Houser   Title:
President and CEO         Utica East Ohio Midstream LLC, a Delaware limited
liability company         By: /s/FRANK D. TSURU   Name: Frank D. Tsuru   Title:
Manager/Attorney–in–Fact

 

Signature Page to Assignment of M3 Membership Interests

 

 

 

 

 Exhibit 10.17

  

  EV Consent Parties:       ENERVEST ENERGY INSTITUTIONAL FUND IX, L.P.  
ENERVEST ENERGY INSTITUTIONAL FUND IX-WI, L.P.   ENERVEST ENERGY INSTITUTIONAL
FUND XI-A, L.P.   ENERVEST ENERGY INSTITUTIONAL FUND XI-WI, L.P.   each a
Delaware limited partnership       By: EnerVest, Ltd., general partner of each
of the above named entities       By: EnerVest Management GP, L.C., its general
partner       By: /s/MARK A. HOUSER   Name: Mark A. Houser   Title: Executive
Vice President and COO         BELDEN AND BLAKE CORPORATION, an Ohio corporation
        By: /s/JAMES M. VANDERHIDER   Name: James M. Vanderhider   Title:
President and CEO

  

 

 

  

SCHEDULE I

 

TO

 

ASSIGNMENT OF M3 AND UGS MEMBERSHIP INTERESTS

  

Assignor  Assignee(s)  Percentage of
Assignor’s
Membership Interest
Assigned           M3 Ohio Gathering LLC  CGAS Properties, L.P.   9.9099%      
    Utica Gas Services, L.L.C.  CGAS Properties, L.P.   16.5247%

 

SHARING RATIOS UPON ASSIGNMENT OF M3 AND UGS MEMBERSHIP INTERESTS

 

Member  Sharing Ratio         M3 Ohio Gathering LLC   30%        Utica Gas
Services, L.L.C. (or its successor or assign)   49%        CGAS Properties,
L.P.   21%        TOTAL   100%

 

Schedule 1

 